Citation Nr: 0811613	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, including as due to Agent Orange 
exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Army 
from June 1970 to June 1973, to include a tour of duty in 
Vietnam from June 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service 
connection for tonsillar cancer.  The veteran relocated, and 
the claim is now under the jurisdiction of the Togus, Maine, 
RO.  The veteran testified before the undersigned Veterans 
Law Judge at a personal hearing via videoconference in March 
2007.

In May 2007, the Board remanded this matter for the RO to 
schedule the veteran for a VA examination, and to clarify the 
veteran's representation.  The veteran has not responded to a 
VA inquiry to clarify his current representation, and 
therefore his assertions at the March 2007 hearing, that he 
has severed ties with the organization formerly representing 
him, are accepted.


FINDINGS OF FACT

1.  Squamous cell carcinoma of the right tonsil was not 
manifested during service or within a year after service.  

2.  Squamous cell carcinoma of the right tonsil is not 
presumed to be related to in-service exposure to herbicides.

3.  Objective medical evidence of record does not support a 
finding that squamous cell carcinoma of the right tonsil is 
likely to be related to any aspect of the veteran's period of 
service, including in-service exposure to herbicides.



CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the right 
tonsil is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA 
to provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2007 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from SBMC, to include treatment records of 
Dr. MS and laboratory and surgical reports, as well as a 
medical opinion from Dr. MS.  He was provided an opportunity 
to set forth his contentions during the March 2007 hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in April 2003, and was 
scheduled for another in November 2007, at which he failed to 
appear.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence, 
including VA treatment records, that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Squamous Cell Carcinoma of the Right 
Tonsil

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

The veteran alternatively alleges that service connection for 
squamous cell carcinoma of the right tonsil is warranted 
based on presumptions applicable to herbicide exposed 
veterans contained in 38 C.F.R. §§ 3.307 and 3.309, or that 
service connection is warranted directly in light of a 
medical opinion linking the condition and exposure to 
herbicides in Vietnam, as under Combee, supra.  He does not 
allege, nor does the evidence show, that the disease was 
first manifested in service.

As an initial matter, the veteran's exposure to herbicides, 
also referred to as Agent Orange, is conceded based on his 
service in Vietnam as a combat medic.  A veteran is presumed 
to have been exposed to herbicides if he served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

While exposure to Agent Orange may be conceded, service 
connection is not warranted on the basis of presumption.  The 
regulations set out a definitive list of those diseases 
subject to presumptive service connection for herbicide 
exposed veterans, and squamous cell carcinoma of the tonsil 
is not among them.  38 C.F.R. § 3.309(e).  Respiratory 
cancers (such as cancer of the lung, bronchus, larynx, or 
trachea) are on the list of diseases subject to presumptive 
service connection.  The veteran has argued that the tonsil 
is in the same general anatomical area as the larynx or 
trachea, in order to associate the tonsil with those 
respiratory structures.  The structures named by the veteran, 
however, are listed as parts of the respiratory system.  The 
tonsils are not a respiratory structure.  Moreover, even if 
they were, the Secretary of Veterans Affairs has made a 
specific finding that except for identified parts of the 
respiratory system (as listed in 38 C.F.R. § 3.309(e)), the 
medical evidence establishes that there is no positive 
association between herbicide exposure and cancer of the 
respiratory system.  VA Manual of Policy and Procedure M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, 
Block j.  Tonsils are, in fact, a part of the lymphatic 
system.  Dorland's Illustrated Medical Dictionary 1920 (30th 
ed. 2003).  Although several lymphatic diseases are included 
in the presumptive list, squamous cell carcinoma of the 
tonsil is not among them.  Presumptive service connection is 
not applicable here.

As the veteran noted at the March 2007 hearing, however, it 
is still possible to establish service connection for a 
disease related to Agent Orange exposure by presenting 
medical evidence relating the current disability to the in-
service exposure.  Combee, supra.

Although exposure to Agent Orange and the veteran's 
allegations of a nexus are noted on VA examination reports 
from April 2003, these reports contain no medical opinion or 
evidence that would support a finding that the veteran's 
cancer is related to Agent Orange exposure.  They are, in 
fact, silent regarding any link between the currently 
diagnosed cancer and herbicide exposure, 

Likewise, while private treatment records from SBMC show the 
diagnosis of the cancer in November 2000 and identify the 
right tonsil as the primary site, they do not contain any 
medical opinion or evidence discussing any possible link 
between Agent Orange exposure and the current diagnosis.  The 
records from that time do not even mention Vietnam service or 
herbicide exposure.  

The record contains a July 2003 letter from Dr. MS of the 
SBMC, in which he states that the veteran "had no risk 
factors in the development of tonsillar carcinoma.  He was 
not an excessive drinker and is not a smoker."  The doctor 
noted the history of Agent Orange exposure in Vietnam, and 
stated that Agent Orange is "known to be associated with 
oropharyngeal cancers."  Dr. MS went on to state the 
following:  "Since [the veteran] had no other risk factors 
for the development of his tonsillar carcinoma, one would 
have to blame Agent Orange as the etiological agent that 
caused his malignancy." 

Earlier records from Dr. MS, however, appear to contradict 
his July 2003 statement that the veteran had no other risk 
factors.  The Board finds it pertinent that during his 
initial visit on November 21, 2000, Dr. MS noted that the 
veteran was a "known smoker of half a pack of cigarettes a 
day."  He also reported that the veteran worked as a diver, 
and had radiation exposure while diving at the Indian Point 
Power Plant.  (The veteran reported that his dose never 
exceeded recommended levels.)  In April 2001, Dr. MS reported 
that the veteran continued to work as a diver, working on a 
"regular basis in the East River [NY] for construction 
purposes."  The fact that Dr. MS specifically identified 
other risk factors in 2000 and 2001 significantly undermines 
his 2003 opinion, which he specifically based on the lack of 
any other risk factors.

In May 2007, the undersigned Veterans Law Judge remanded the 
claim for a VA examination, to allow a VA doctor to review 
the claims file, detail all possible risk factors in a 
complete clinical history, and offer an opinion as to whether 
it is at least as likely as not that the currently diagnosed 
right tonsil squamous cell carcinoma is related to in-service 
herbicide exposure.  The veteran was informed in the Remand 
that missing any scheduled examination, in the absence of a 
showing of good cause, could result in a denial of the claim.  
In August 2007, the Appeals Management Center (AMC) informed 
the veteran, via correspondence to his address of record, 
that an examination was being scheduled for him at the 
closest VA medical facility.  He was again warned of the 
consequences of a failure to report for examination without 
good cause.  The VA Medical Center in Togus, Maine, notified 
the AMC that the veteran had not kept his scheduled November 
5, 2007 examination appointment.  No explanation for the 
failure to report is reflected in the record, and notice of 
the examination was sent to the address of record as provided 
by the veteran.

The Board finds that the medical evidence of record fails to 
establish that the currently diagnosed squamous cell 
carcinoma of the right tonsil is likely related to herbicide 
exposure in service.  First, cancer was not diagnosed until 
almost 30 years after service; while this is not dispositive, 
it is a factor for consideration.  Second, this type of 
cancer is not positively associated with herbicide exposure, 
and although the veteran's private doctor states that Agent 
Orange is "known" to be associated with other oropharyngeal 
cancers, he cites no studies or authorities for this 
assertion.  The presumptive conditions at 38 C.F.R. 
§ 3.309(e), which lists conditions the Secretary has 
determined are shown to be positively associated with 
herbicide exposure by "sound medical and scientific 
evidence," 38 U.S.C.A. § 1116(b)(1), do not include any 
oropharyngeal cancers.  Nasopharyngeal cancers, which would 
not include the tonsils, are specifically found to not be 
associated with herbicide exposure.  M21-1MR.IV.ii.2.C.10.j.

Third, the only medical utterance that appears to support the 
veteran's assertion is not based on the facts.  Dr. MS's 2003 
statement is the sole comment of record from a medical 
professional regarding the possible link between the cancer 
and inservice exposure to Agent Orange.  It reads, in 
pertinent part, as follows:  

[The veteran] had no risk factors for the 
development of tonsillar carcinoma.  He 
was not an excessive drinker and is not a 
smoker.

It has come to my attention that [the 
veteran] was exposed to Agent Orange 
during his time of service responsibility 
in Vietnam during the period of that 
conflict.  Agent Orange has been known to 
be associated with oropharyngeal cancers.  
Since [the veteran] had no other risk 
factors for the development of his 
tonsillar carcinoma, one would have to 
blame Agent Orange as the etiological 
agent that caused his malignancy.  

While, on its face, these statements appear to support the 
veteran's assertions, the Board finds that Dr. MS has 
carefully parsed his words such that he never actually opines 
that it is his belief or his medical opinion that that Agent 
Orange exposure was the cause of the veteran's cancer.  
Rather, he says vaguely only that "one would have to blame 
Agent Orange".  

Even if the Board were to accept this as Dr. MS's medical 
opinion, it is starkly apparent that the cited rationale for 
such an opinion is in conflict with previous findings by Dr. 
MS.  The doctor stated in 2003 that the veteran "had no 
other risk factors for the development of his tonsillar 
carcinoma" (other than Agent Orange exposure), and the 
doctor specifically excluded smoking and excessive drinking 
when he stated the veteran "was not an excessive drinker and 
is not a smoker".  The statement that the veteran had no 
other risk factors, however, is patently untrue.  In November 
2001, Dr. MS himself took a personal history in which the 
veteran stated he was a smoker of half a pack or cigarettes a 
day.  He also cited radiation exposure as a diver at a 
nuclear power plant.  This significant history is 
conspicuously excluded from the 2003 opinion.  Additionally, 
the fact that Dr. MS stated in 2003 that the veteran "is not 
a smoker" (emphasis added), without mentioning his known 
previous history of smoking as a risk factor, further raises 
concerns as to the integrity of  Dr. MS's statements.  From 
previous medical records of treatment by Dr. MS, it is clear 
that Dr. MS  knew full well that the veteran was a smoker of 
a half-pack a day for a number of years.  With such 
knowledge, it was strikingly misleading for Dr. MS to ignore 
the veteran's history of smoking and state in 2003 that the 
veteran "is not a smoker".  In short, the July 2003 letter 
from Dr. MS lacks credibility.  Because the private medical 
opinion offered by the veteran is neither credible nor 
complete, it provides little (if any) bases to support the 
veteran's claim.  

VA attempted to assist the veteran in obtaining a more 
probative opinion by scheduling a VA examination and 
requesting an opinion which clearly considered all risk 
factors, but the veteran failed to report without explanation 
or any attempt to reschedule.  Therefore, in the absence of 
any credible medical evidence relating the currently 
diagnosed squamous cell carcinoma of the right tonsil to 
herbicide exposure, the claim must be denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for squamous cell carcinoma of the right 
tonsil is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


